           Case 2:19-cv-00998-BJR Document 56 Filed 07/07/20 Page 1 of 6




1                                                                           Hon. Barbara J. Rothstein
2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE
9    CHERYL BAIR, an individual,
                                                         No. C19-998-BJR
10                                     Plaintiff,
            vs.
                                                          STIPULATED MOTION AND
11
     SNOHOMISH COUNTY, BERLIN                             ORDER TO MODIFY THE
     KOFOED, DOES I-X,                                    SCHEDULING ORDER
12
                         Defendants.
13

14
                                   I.          RELIEF REQUESTED
15
            Jointly, Plaintiff and Defendants respectfully ask the Court to modify its Scheduling
16

17   Order, Dkt. 35, to postpone the current deadlines for expert disclosure, discovery cut-off, and

18   discovery motions by one month. The expert disclosure deadline is currently set for July 27,
19   2020; the parties propose moving this date to August 26, 2020. The discovery cut-off date
20
     and discovery motions date are currently set for August 26, 2020; the parties propose moving
21
     these deadlines to September 28, 2020. The parties do not anticipate needing to change any
22
     of the additional deadlines in the Court’s scheduling order at this time and, as detailed below,
23

24
     the parties have good cause for seeking a modification of the Court’s scheduling order.

25                               II.         STATEMENT OF FACTS

26
     STIPULATED MOTION AND [PROPOSED] ORDER TO                                    Snohomish County
     MODIFY THE SCHEDULING ORDER - 1                                     Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                      Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                 3000 Rockefeller Ave
                                                                           Everett, Washington 98201-4060
                                                                          (425)388-6330 Fax: (425)388-6333
           Case 2:19-cv-00998-BJR Document 56 Filed 07/07/20 Page 2 of 6




            Plaintiff originally filed a complaint against Defendant Snohomish County and
1

2
     previously named Defendant Berlin Kofoed in the Snohomish County Superior Court. Dkt.

3    1. The case was subsequently removed to this Court on June 26, 2019. Id. Plaintiff filed her

4    first Amended Complaint on August 6, 2019. At that time, this Court published its Order
5
     Setting Trial Date & Related Dates, establishing deadlines for Expert Witness
6
     Disclosure/Reports, Discovery completion, and the initial trial date of October 26, 2020. Dkt.
7
     13.
8
            Plaintiff subsequently moved to modify the scheduling order to extend the deadlines
9

10
     for joining additional parties and filing amended pleadings, which the court granted. Dkt. 19.

11   Plaintiff added eight additional defendants. Dkt. 18. Because of the introduction of the new

12   defendants, the parties filed a stipulated motion to modify the scheduling order to amend the
13
     trial date from October 26, 2020 to February of 2021. Dkt. 33. The Court granted the parties’
14
     motion, Dkt. 35, and subsequently granted an order regarding additional pretrial deadlines,
15
     Dkt. 46. Pursuant to those orders, the current deadline for expert disclosure and exchange of
16
     reports is July 27, 2020; the current deadline for filing motions related to discovery is August
17

18   26, 2020; and the current discovery cut-off is also August 26, 2020.

19          The parties have all exchanged written discovery requests and Plaintiff has taken the
20   deposition of some of the Snohomish County witnesses. Bosch Decl., ¶ 2. On June 17, 2020,
21
     Plaintiff served a Fed. R. Civ. P. 30(b)(6) notice on Snohomish County, which was comprised
22
     of five topics with fifteen or more subparts; the deposition was noted for July 20, 2020. Id.,
23
     ¶ 3. The following week, counsel for Defendant Snohomish County was furloughed. Bosch
24

25
     Decl., ¶ 4. The parties conferred regarding discovery matters on Wednesday, July 2, 2020.

26
     STIPULATED MOTION AND [PROPOSED] ORDER TO                                    Snohomish County
     MODIFY THE SCHEDULING ORDER - 2                                     Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                      Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                 3000 Rockefeller Ave
                                                                           Everett, Washington 98201-4060
                                                                          (425)388-6330 Fax: (425)388-6333
           Case 2:19-cv-00998-BJR Document 56 Filed 07/07/20 Page 3 of 6




     Id., ¶ 5. During the conference, the parties discussed that it would likely not be feasible to
1

2
     produce deponents to speak to all of the subjects contained within Plaintiff’s Fed. R. Civ. P.

3    30(b)(6) notice by July 20, 2020. The parties agreed that by seeking a one-month extension,

4    the parties could complete the requisite discovery in this case. Id., ¶ 6.
5
                                   III.        ISSUED PRESENTED
6
            Should the Court modify the Order Setting Trial Date and Related Dates to reflect a
7
     new date for expert disclosure, discovery cut-off, and discovery related motions?
8
                                IV.       EVIDENCE RELIED UPON
9

10
            This motion relies upon the Declaration of Katherine Bosch in Support of this

11   Stipulated Motion to Modify Scheduling Order, and the pleadings, declarations, and other

12   evidence previously filed in this case.
13
                                          V.      ARGUMENT
14
            This Court should extend the deadlines for expert disclosure, discovery cut off, and
15
     discovery-related motions by one month, as the parties have good cause for seeking such an
16
     extension. “Federal Rule of Civil Procedure 16(b) gives district courts wide latitude in
17

18   entering scheduling orders.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08

19   (9th Cir. 1992). Once entered, district courts may modify scheduling orders upon a showing
20   of “good cause.” Fed. R. Civ. P. 16(b). Good cause primarily considers the diligence of the
21
     party seeking extension of the deadlines. “[T]he focus of the inquiry is upon the moving
22
     party’s reasons for seeking modifications.” Johnson, 975 F.2d at 609.
23
            The focus of the good cause analysis rests on “the diligence of the party seeking the
24

25
     extension.” Id. Thus, the issue under Rule 16(b) is whether the “pretrial schedule . . . cannot

26
     STIPULATED MOTION AND [PROPOSED] ORDER TO                                    Snohomish County
     MODIFY THE SCHEDULING ORDER - 3                                     Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                      Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                 3000 Rockefeller Ave
                                                                           Everett, Washington 98201-4060
                                                                          (425)388-6330 Fax: (425)388-6333
           Case 2:19-cv-00998-BJR Document 56 Filed 07/07/20 Page 4 of 6




     reasonably be met despite the diligence of the party seeking the extension.” Id. (internal
1

2
     quotations omitted). In the present case, Plaintiff recently propounded a Fed. R. Civ. P.

3    30(b)(6) notice which covers a multitude of wide-ranging topics, requiring Defendant

4    Snohomish County to prepare multiple representatives of the County to be deposed. Bosch
5
     Decl., ¶ 5. The current deadline for expert disclosure, July 27, 2020, does not afford the
6
     County sufficient time to prepare for such depositions before the expert disclosure deadline,
7
     as the parties wish to be able to supply the transcripts of these depositions to their experts
8
     prior to the deadline to exchange reports.
9

10
            Additionally, the parties have been discussing the setting of additional depositions but

11   have encountered hurtles to scheduling those depositions as a result of COVID-19 restrictions.

12   For example, Defendants seek to depose many of Plaintiff’s medical providers, but due to
13
     COVID-19 restrictions, some of the proposed deponents are not in the office and have been
14
     difficult to get into contact with. Bosch Decl., ¶ 5. Defendants continue to diligently contact
15
     Plaintiff’s medical providers in an effort to timely schedule depositions. A one-month
16
     extension of the expert and discovery deadlines in this case would allow the parties sufficient
17

18   time to conduct discovery needed to inform the parties’ experts and to prepare for and conduct

19   the necessary depositions in this case.
20                          VI.      CERTIFICATE OF CONFERRAL
21
            The parties, by and through their respective counsel, have met and conferred pursuant
22
     to Section II.C. of the Standing Order for Civil Cases, and all parties are in agreement in
23
     seeking this motion.
24

25

26
     STIPULATED MOTION AND [PROPOSED] ORDER TO                                   Snohomish County
     MODIFY THE SCHEDULING ORDER - 4                                    Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                3000 Rockefeller Ave
                                                                          Everett, Washington 98201-4060
                                                                         (425)388-6330 Fax: (425)388-6333
           Case 2:19-cv-00998-BJR Document 56 Filed 07/07/20 Page 5 of 6




                                      VII.       CONCLUSION
1

2
            For the foregoing reasons, parties ask the Court to extend the expert disclosure

3    deadline currently set for July 27, 2020 to August 26, 2020. The parties also ask the Court to

4    extend the discovery cut-off date and discovery motions date currently set for August 26, 2020
5
     to September 28, 2020. The parties do not seek a modification of any of the additional
6
     deadlines in the Court’s scheduling order.
7

8

9    DATED this _6th _ day of July 2020.            DATED this _6th _ day of July 2020.

10   FAIN ANDERSON VanDERHOEF                     ADAM CORNELL
     ROSENDAHL O’HALLORAN                         Snohomish County Prosecuting Attorney
11
     SPILLANE, PLLC
12
     By: __/s/ Emory C. Wogenstahl____            By: _ /s/ Katherine Bosch ___________
13   JENNIFER SMITROVICH, WSBA                    BRIDGET CASEY, WSBA # 30459
     #37062                                       KATHERINE BOSCH, WSBA #43122
14                                                Deputy Prosecuting Attorney
     EMORY C. WOGENSTAHL, WSBA
15
     #53864                                       Attorney for Defendants Snohomish County,
     Attorneys for Defendant Hamadi Sisawo        Olyntia Sewell, Jodi Martin, Taylor Jones,
16                                                Robert Ogawa, Scott Lewis, Scott Warnken,
                                                  and Chicara Chesney
17

18
     DATED this _6th _ day of July, 2020.
19
     CIVIL RIGHTS JUSTICE CENTER,
20   PLLC
21

22
     By: ___/s/ Darryl Parker___________
     DARRYL PARKER, WSBA #30770
23   Attorney for Plaintiff Cheryl Bair

24

25

26
     STIPULATED MOTION AND [PROPOSED] ORDER TO                                  Snohomish County
     MODIFY THE SCHEDULING ORDER - 5                                   Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                    Robert Drewel Bldg., 8th Floor, M/S 504
                                                                               3000 Rockefeller Ave
                                                                         Everett, Washington 98201-4060
                                                                        (425)388-6330 Fax: (425)388-6333
             Case 2:19-cv-00998-BJR Document 56 Filed 07/07/20 Page 6 of 6




1

2
                                              ORDER

3             IT IS SO ORDERED that the parties’ Stipulated Motion to Modify the Scheduling

4    Order is APPROVED and GRANTED. The expert disclosure deadline is extended to August
5
     26, 2020. The discovery cut-off date and date by which to file discovery deadlines is extended
6
     to September 28, 2020. All other deadlines in the Court’s prior scheduling orders remain the
7
     same.
8
              DATED this 7th day of July, 2020.
9

10

11                                                _____________________________________
                                                  HONORABLE BARBARA J. ROTHSTEIN
12                                                United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26
